DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 71-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shi et al. (PNAS, September 18, 2012 Vol. 109, No.38, pp. 15395-15400) in view of Geyer et al. (2012/0187284) and in further view of Fisher et al. (Proteomics Clin Appl. 2011 December; 5(0): 603-612.)
The instant claims are drawn to a process for quantifying low-abundance target analytes in an entire sample, comprising the steps of:
          spiking the sample with a known quantity of at least one isotope-labeled target analyte having a pre-identified signal peak to form a spiked complex sample;

          identifying individual fractions having a signal peak identical to the pre-identified signal peak and selecting the identified fractions; and
          quantifying the low-abundance target analytes in the sample from the ratio of the fractional signal peaks of the low-abundance target analytes to the signal peak of the at least one isotope-labeled target analyte. 
Regarding claim 71, Shi et al. teach spiking heavy isotope labeled synthetic peptide internal standards during the first dimension separation; e.g. page 15395, right col., para. 3 and Fig.1.
Shi et al. teach fractionating the sample into 96 fractions using high-pH reversed-phase capillary LC; e.g. page 15395, right col., para. 3.
Shi et al. teach that the accurate elution profiles of the internal standards allow precise determination of the locations of target peptides in the 96-well plate, thus allowing the selection of the most informative target fractions. Taught is the method used, SRM monitoring, is the most accurate strategy for locating the target peptide fractions; e.g. page 1535, right col., para. 3. 
Shi et al. teach SRM quantification of proteins after high-pressure, high-resolution separations that effectively enriches target peptides for the subsequent SRM analysis; e.g. page 1535, right col., para. 2. 
With regard to the limitation in this claim of “performing a first dimension fractionation and selection, the first dimension comprising”, it is not seen as adding any substantive process step other than describing what process steps were already in the claim in an earlier iteration of the claims.  As a result, the art is maintained as teaching the repeated process steps that follow this descriptive phrase.

With regard to claim 71, Shi et al. do not teach using a ratio of determined first and second peak areas to quantify the analytes.
However, Geyer et al. teach for the purposes of quantifying evaluation, the areas of the peaks of internal standard and target analyte are determined (at defined retention times) and the ratio of peak areas of the target analyte to peak area of the internal standard is known as a response of the individual analysis and therefore calibration and quantification are performed on the basis of this response (i.e., a peak area ratio).   This comparison of peak areas is therefore a well known step in the prior art used in quantification assays [0007].
	It would have been obvious for a person of skill in the art at the time the invention was made to have included a step in which the 2 peak areas were measured and the ratio was then used to quantify the target sample as the area of a peak is proportional to amount of compound that is present and using these areas, the percent of each compound in the sample can be calculated. 
With regard to the new method step of “partitioning the complex sample into an HAP sample fraction and an LAP sample fraction and using the LAP sample fraction for subsequent analysis” now recited in claim 71.
Fisher et al. Fisher et al. teach in section 2.3 the immunodepletion of abundant proteins and the use of only the LAP fraction for further analysis (Page 4).
It would have been obvious for a person of skill in the art at the time the invention was made to have included a step of separating the HAP and LAP fractions in an attempt to isolate a difficult to find low abundance protein as taught by Fisher et al in their method of identifying particular biomarker of interest. 

Regarding claim 73, Shi et al. teach a 96-well plate; e.g. Fig.1.
Regarding claim 74, Shi et al. teach that the general rule of thumb is to combine individual fractions with relatively large differences in their retention times; e.g. page 15398, left col., para. 1.  
Regarding claim 75, Shi et al. teach selecting one or more fractions includes detecting an SRM signal of an internal standard comprising an isotopically-labeled heavy isotope present in the selected fractions from the separation stream in real time. Target fractions are selected by on-line SRM monitoring of the heavy-isotope-labeled synthetic peptide internal standards during the first-dimension separation e.g. page 15395, right-hand column, paragraph 3.          Regarding claim 76, Shi et al. teach selecting one or more fractions includes separating fractions from the separation stream with a high-resolution separation process; e.g. page 15393, right col., para. 3. Taught is that peptide mixtures were separated by high-resolution reversed-phase cLC using a nanoACQUITY UPLC system, Pg. 15399, right column, paragraph 7.
Regarding claim 77, Shi et al. teach quantification of proteins at concentrations in the 50-100 pg/mL range; e.g. abstract. Taught is plasma protein detection; e.g. page 15396, left col., para. 2.
Regarding claim 78, Shi et al. teach the use of on-line SRM monitoring and off-line determination of locations of the target fractions; e.g. page 15395, right col. para. 3.
Regarding claim 79, Shi et al. teach the use of a mass-selective instrument, a TSQ Quantum Ultra triple quadrupole mass spectrometer (Thermo Scientific) for on-line SRM monitoring of heavy-peptide standards, Pg. 15399, right column, para. 7. 
Regarding claim 80, Shi et al. teaches analyzing includes multiplexing one or more of the intelligently selected fractions prior to analyzing same (fractions were multiplexed before LC-SRM analysis; e.g. pg. 15397, See FIG. 2 description; and multiplexing of target fractions for subsequent LC-
 Regarding claim 82, Shi et al. teaches one or more fractions includes discarding fractions in the separation stream that do not include the selected internal standard or do not match the selected metric (enabling the selection of target peptide containing fractions for downstream LC-SRM analyses. A target peptide may be spread across multiple LC fractions, and only the most abundance target peptide fraction was selected for subsequent quantification; e.g. Supporting information, pg. S2, left column, par. 2.          Regarding claim 83, Shi et al. teach the process steps are automated; e.g. Fig. 1. 




Claims 71, 75-80 and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diamandis et al. (US 2012/0288873) in view of Madian et al. (US 2012/0309040),  as evidenced by Ferrari et al. (US 2008/0277578), as evidenced by de Corral, J. (US 2013/0080073)  as evidenced by Dionex Technical Note 85 (2009, pp. 1-12) and in an even further view of Geyer et al. (2012/0187284) and in an even further view of Fisher et al. (Proteomics Clin Appl. 2011 December; 5(0): 603-612.).
The instant claims are drawn to a process for quantifying low-abundance target analytes in an entire sample, comprising the steps of:
          spiking the sample with a known quantity of at least one isotope-labeled target analyte having a pre-identified signal peak;
          fractionating the sample with a high-resolution liquid chromatography device to produce a plurality of individual fractions;
          identifying individual fractions having a signal peak identical to the pre-identified signal peak and selecting the identified fractions; and
          quantifying the low-abundance target analytes in the sample from the ratio of the fractional signal peaks of the low-abundance target analytes to the signal peak of the at least one isotope-labeled target analyte. 
          Regarding claim 71, Diamandis et al. teach quantification of a polypeptide in a biological sample from a subject: e.g. claim 1. Diamandis et al. teach the use of stable isotope-labeled standards for quantification; e.g. para. [0167], teaching that amniotic fluid samples with spiked heavy peptide standards were analyzed; e.g. para. [0214]. Diamandis et al. teach that a sample may be fractionated; e.g. para. [0122]. Further taught is the use of 1- dimensional and 2-dimensional liquid chromatography mass spectrometry; e.g. para. [0062]-[0063]. Diamandis et al. teach that a person skilled in the art will appreciate that a number of methods can be used to determine the amount of a biomarker and examples of methods known in the art include 1D and 2D liquid chromatograph MS/MS; e.g. para. [0127].Taught is “low-abundance proteins were omitted since they are less likely to be accurately quantified with SRM assay in the unfractionated or non-enriched digests of amniotic fluid”; e.g. para. [0176]. Diamandis et al. teach the use of selective reaction monitoring(SRM) and  that detection of low-abundance proteins (100 ng/mL or less) via SRM in the unfractionated digest of a complex sample will 
With regard to Applicant’s amendments reciting “collecting the first individual fractions in one or more wells of a first collection plate” and “from within the one or more wells of the first collection plate” Shi et al teach  “Two levels of fraction multiplexing were assessed, with all 96 fractions being concatenated into 12 or 6 final fractions” (pg. 15398..See also 96 well plates in Figure 1a).  It is therefore believed that the step of placing fractions in one or more wells of a plate is an inherent step of the prior art.   
          Diamandis et al. inherently teach the use of fractionation and that detection of low-abundance peptides are less likely to be quantified in unfractionated or non-enriched samples, but do not explicitly teach the use of fractionation in the SRM monitoring embodiment of paragraph [0182]; however because Diamandis et al. teach the use of fractionation and teach that detection of low-abundance proteins in samples that are not fractionated prior to detection, will not show consistency in quantification, it would have been prima facie obvious to one of skill in art at the time of the instant invention to fractionate samples prior to analysis and one of ordinary skill in the art would have been motivated to do so in order to quantify low-abundance target analytes. Fractionation was a method that was well-known in the art at the time of the instant invention, as evidenced by Ferrari et al. (US 2008/0277578), serum can contain both high abundance and low abundance proteins with most biomarkers that carry important diagnostic information may be residing in the lower abundance region of the concentration range. Taught is that it is a challenge to develop tools to identify low abundance molecules. One approach is to use fractionation; e.g. para. [0144].    Furthermore, Diamandis et al. teach the normalized area of the peaks were calculated and divided peak intensity of each peptide by that of internal standard in each sample [0035].

          Regarding claim 71, Madian et al., absolute quantification of proteins is known in the art using heavy isotope labeled internal standards and that the internal standard method is referred to as multiple reaction monitoring when multiple analytes are being quantified. Isotope ratio measurements can then be used to compute the absolute concentration of specific proteins; e.g. para. [0117].  
          It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention was made to modify the method and system of Diamandis et al. with the use of quantification by using ratio measurements because ratio measurements as taught by Madian et al.  One of skill in the art would have been motivated to use Madian et al.'s method because Madian et al. teach that the method can be used to compute the absolute concentration of specific proteins. There is a reasonable likelihood of success of combining Diamandis et al. with Madian et al. because both use methodologies of SRM in the quantification of peptides in a sample.
	With regard to the limitation in this claim of “performing a first dimension fractionation and selection, the first dimension comprising”, it is not seen as adding any substantive process step other than describing what process steps were already in the claim in an earlier iteration of the claims.  As a result, the art is maintained as teaching the repeated process steps that follow this descriptive phrase.
	With regard to applicant’s new recitations of fractionating the one or more first identified fractions to produce a plurality of second individual fractions, etc. given the above teachings of prior fractionating and identifying steps, it would have been obvious to repeat this steps as applying a known technique to a known device (method, or product) ready for improvement to yield predictable results teaches two levels of fraction multiplexing and identification resulting in a greater degree of specificity.	
With regard to claim 71 Diamandis et al. do not teach using a ratio of determined first and second peak areas to quantify the analytes.

	It would have been obvious for a person of skill in the art at the time the invention was made to have included a step in which the 2 peak areas were measured and the ratio was then used to quantify the target sample as the area of a peak is proportional to amount of compound that is present and using these areas, the percent of each compound in the sample can be calculated. 
With regard to claim 71’s new method step of “partitioning the complex sample into an HAP sample fraction and an LAP sample fraction and using the LAP sample fraction for subsequent analysis” Fisher et al. Fisher et al. teach in section 2.3 the immunodepletion of abundant proteins and the use of only the LAP fraction for further analysis (Page 4).
It would have been obvious for a person of skill in the art at the time the invention was made to have included a step of separating the HAP and LAP fractions in an attempt to isolate a difficult to find low abundance protein as taught by Fisher et al in their method of identifying particular biomarker of interest. 
Regarding claim 75, Diamandis et al. teach the use of a radioisotope to produce a detectable signal; e.g. para. [0131]. Taught is the use of an SRM assay; e.g. [0164]. As evidenced by de Corral, J. (US 2013/0080073) in para. [0411], raw data, such as spectra and/or a chromatogram can be stored for later processing or can be generated in real-time. 
Regarding claim 76, Diamandis et al. teach 1-dimensional liquid chromatography tandem mass spectrometry and 2-dimensional liquid chromatography tandem mass spectrometry; e.g. para. [0062] 
Regarding claim 77, Diamandis et al. teach detection levels of 0.1ng/ml (100pg/ml); e.g. [0129].
Regarding claim 78, Diamandis et al. teach the use of SRM; e.g.para.[0164]  but are silent concerning the method being on-line monitoring. As evidenced by Dionex Technical Note 85, multidimensional liquid chromatography to resolve components of interest can be performed using on-line approaches; e.g. page 1, left col., para. 1. 
Regarding claim 79, Diamandis et al. teach detection of biomarkers using the proteomic techniques of mass spectrometry and SRM; e.g. [0088] and that a number of methods can be used to determine the amount of a biomarker, including mass spectrometry approaches, such as MS/MS, LC-MS/MS, multiple reaction monitoring (MRM) or SRM; e.g. para. [0127].
Regarding claim 80, Diamandis et al. teach a multiplex SRM assay was developed to test previously identified proteins in a sample; e.g. para. [0164]. Diamandis teach that SRM, also known as MRM is used to quantitate; e.g. [0182].  
Regarding claim 81, Diamandis et al. teach that SRM assays are automated; e.g. para. [0167]. 

Claims 72 and 73 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diamandis et al. in view of Madian et al., as applied to claims 71, 75-81 above, in view of Geyer et al. (2012/0187284) and in an even further view of Fisher et al. (Proteomics Clin Appl. 2011 December; 5(0): 603-612.) and in further view of Cooper et al. (US 3,651,042), and in an even further view of Dionex Technical Note 85 (2009, pages 1-12) and in an even further view of Geyer et al. (2012/0187284) and in an even further view of Fisher et al. (Proteomics Clin Appl. 2011 December; 5(0): 603-612.).

Diamandis et al., Madian et al. Geyer and Fisher et al. are applied to claims 71, 75-82, and 83 above.
Diamandis et al., Madian et al. Geyer and Fisher et al., do not teach combining fractions into individual bins or that the combining is performed with an N-well plate or a multi-dimensional plate.
Regarding claim 72, Cooper et al. teach combining fractions from a chromatographic mixture; e.g. col. 9, lines 9 and 42-43. 
Cooper et al. does not teach the use of bins.   
Regarding claim 72, Dionex Technical Note 85 teaches the use of bins; e.g. page 3, left column, where a 384–well micro plate is taught.  
Claim 73 depends from claim 46, with the further limitation that the combining is performed with an N-well plate or a multi-dimensional plate.
Diamandis et al., Madian et al., Geyer and Fisher et al. and Cooper et al. do not teach an N-well plate or a multi-dimensional plate.
Regarding claim 73, Dionex Technical Note 85 teaches the use of bins; e.g. page 3, left column, where a 384–well micro plate is taught. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method and system of Diamandis et al. and Madian et al. with the use of combining one or more fractions as taught by Cooper et al., wherein one skilled in the art would have been motivated to combine the method of combining fractions because Cooper et al. teach that in using their method, recoveries in excess of 90% may be obtained; e.g. col. 4, lines 44 and 51-52. It would have been prima facie obvious to one of ordinary skill in the art to use a plate with bins at taught by Dionex Technical Note 85 with the methods of Diamandis et al., Madian et al. and Cooper et al. because Dionex . 
 

Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diamandis et al. in view of Madian et al., Geyer et al, Fisher et al. in view of Cooper et al. in view of Dionex Technical Note 85, as applied to the claims above, and further in view of Lange et al.(Molecular Systems Biology, 4(222), 2008, pp. 1-14, cited in the IDS filed 2/5/2014) 
Claim 74 depends from claim 72 with the further limitation that the combining includes sorting the selected individual fractions containing the low-abundance target analytes of a similar mass into individual bins as the fractions elute from the high-resolution chromatography device. 
Diamandis et al., Madian et al., Cooper et al. and Dionex Technical Note 85 do not teach sorting the selected individual fractions of a similar mass. 
Diamandis et al., Madian et al., Cooper et al. and Dionex Technical Note 85 are applied to the claims above.
Regarding claim 74, Lange et al. teach the use of a narrow mass range; e.g. page 2, left col., para. 4.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method and system of Diamandis et al., Madian et al., Cooper et al. and Dionex Technical Note 85 with the use of selecting analytes with similar mass, as taught by Lange et al., wherein one skilled in the art would have been motivated to combine the method of combining analytes that are of similar mass because Lange et al. teaches that the narrower the mass range, the more .

        
Claims 81 and 82 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Diamandis et al. in view of Madian et al. Geyer, Fisher et al., as applied to the claims above, and further in view of Belov et al. (US 2006/0006326).
          Claim 81 depends from claim 71 with the further limitation wherein the selecting is performed in concert with a metric defined by an elution time of low-abundance target analyte of interest.
Claim 82 depends from claim 71, with the further limitation that selecting the individual fractions includes discarding individual fractions released from the high-resolution chromatography device that do not include the isotope-labeled target analyte.
          Diamandis et al. and Madian et al. Geyer, Fisher et al., do not teach selecting is performed in concert with a metric defined by an elution time of low-abundance target analyte of interest or that selecting the individual fractions includes discarding individual fractions released from the high-resolution chromatography device that do not include the isotope-labeled target analyte.
          Diamandis et al. and Madian et al. Geyer, Fisher et al., are applied to the claims above. 
         Regarding claim 81, Belov et al. teach that the elution time at which to apply a desired filter is determined as the sample is eluting and that proteins that can appear in low abundances can be effectively detected after the removal of undesired proteins that exist in large abundances; e.g. para. [0023]. 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the method and system of Diamandis et al. and Madian et al. Geyer, Fisher et al. with the use of removal of proteins that occur in large abundance and effectively detecting proteins that appear in low abundances as taught by Belov et al.,  wherein one skilled in the art would have been motivated to combine the method of Belov et al. because using their method, low abundant analytes can be effectively detected, helping to identify the presence of certain proteins which are important in biomarker studies. There is a likelihood of success of combining Diamandis et al. and Madian et al. Geyer, Fisher et al., with Belov et al. because all use methodologies of detecting analytes of interest.

Response to Arguments
Applicant's amendments filed 5/19/2021 have been fully considered.
Applicants do not include any arguments other than to assert that their amendment requiring “collecting the first individual fractions in one or more wells of a first collection plate” and “from within the one or more wells of the first collection plate” is not taught in the previously applied prior art.
As has been addressed in the above rejection, this is not found to be convincing as collecting fractions in one or more wells appears to be an inherent step in the taught fractionations of Shi et al.(i.e., “Two levels of fraction multiplexing were assessed, with all 96 fractions being concatenated into 12 or 6 final fractions” (pg. 15398..See also 96 well plates in Figure 1a).
Applicant is encouraged to recite any particularities of their collection plate that may differ from that of the prior art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/4/2021